Case 5:20-mj-00001-DUTY Document1 Filed 01/02/20 Page1ofi Page ID#:1

FILED

oq20 JAN -2 AM II: 36

KOS.) TOF COUR”

cues + OF CALE.
bit jac Bah

 

UNITED STATES DISTRICT COURT 4, BE ceceuninsnntinemien
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

United States of America CASE NUMBER
PLAINTIFF(S)
v.
Monique Gregory Page
AFFIDAVIT RE
DEFENDANT(S). OUT-OF-DISTRICT WARRANT
The above-named defendant was charged by: Probation Violation Petition
in the Southern District of California on 3/13/2017
at unknown LJam./O p.m. The offense was allegedly committed on or about unknown
in violation of Title 18 U.S.C., Section(s) 3583
to wit: Probation Violation
A warrant for defendant’s arrest was issued by: Clerk John Morrill
Bond of $ was [J set /( recommended.
Type of Bond:
Relevant document(s) on hand (attach):
I swear that the foregoing is true and correct to the best of my knowledge.
Sworn to before me, and subscribed in my presence on V/Z, / ZO , by
AL Bankl ase , Deputy Clerk.
(7 LE Gy C. Levells
Signature of Agent Print Name of Agent
USMS DUSM
Agency Title

 

CR-52 (05/98) AFFIDAVIT RE OUT-OF-DISTRICT WARRANT
